Case 8:18-cv-00316-CJC-GJS Document 152 Filed 07/20/20 Page 1 of 2 Page ID #:2651



   1

   2

   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11 HOANG TRINH, VU HA, LONG                     Case No. 8:18-CV-316-CJC-GJS
     NGUYEN, NGOC HOANG, DAI DIEP,                Assigned to: Hon. Cormac J. Carney
  12 BAO DUONG, and SIEU NGUYEN on
     behalf of themselves and all of those        ORDER GRANTING
  13 similarly situated,                          PETITIONERS’ EX PARTE
                                                  APPLICATION TO CONTINUE
  14                     Petitioners,             HEARING AND HOLD MOTION
                                                  FOR RECONSIDERATION IN
  15         v.                                   ABEYANCE
  16 MATTHEW ALBENCE, Deputy Director
       and Senior Official Performing Duties of
  17 the Director, United States Immigration
       and Customs Enforcement; KEVIN
  18 MCALEENAN, Secretary, United States
       Department of Homeland Security;
  19 WILLIAM BARR, United States
       Attorney General; DAVID MARIN, Field
  20 Office Director, Los Angeles Field Office,
       United States Immigration and Customs
  21 Enforcement; DOE 1 Warden, Adelanto
       ICE Processing Center,
  22
                         Respondents.
  23

  24

  25

  26

  27

  28
        ORDER GRANTING PETITIONERS’ EX PARTE APPLICATION TO CONTINUE HEARING
                 AND HOLD MOTION FOR RECONSIDERATION IN ABEYANCE
Case 8:18-cv-00316-CJC-GJS Document 152 Filed 07/20/20 Page 2 of 2 Page ID #:2652



   1
                                              ORDER
   2

   3
             On June 29, 2020, Petitioners filed a Motion for Reconsideration requesting that
   4
       this Court reconsider a portion of its June 11, 2020 order granting summary judgment
   5
       in favor of Respondents. Dkt. 147. On July 13, 2020, Respondents filed their
   6
       Response in Opposition to Petitioners’ Motion for Reconsideration. Dkt. 149. On July
   7
       15, 2020, Petitioners filed an Ex Parte Application to Continue Hearing and Hold
   8
       Motion for Reconsideration in Abeyance. Having considered Petitioners’ Ex Parte
   9
       Application and all other submissions in support of the Application and finding good
  10
       cause therefrom, the Court GRANTS Petitioners’ Application. The hearing on
  11
       Petitioners’ Motion for Reconsideration is continued to August 17, 2020; the Motion
  12
       for Reconsideration is in abeyance until the date of the hearing; and the deadline for
  13
       Petitioners’ Reply is extended to August 3, 2020.
  14

  15
       DATED: July 20, 2020                          _____________________________
  16                                                 Honorable Cormac J. Carney
  17                                                 United States District Court Judge

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
        ORDER GRANTING PETITIONERS’ EX PARTE APPLICATION TO CONTINUE HEARING
                 AND HOLD MOTION FOR RECONSIDERATION IN ABEYANCE
